DETAILED ACTION
Claims 1-20 are pending in the instant application, Applicant amending claims 1, 5, 11, 13, and 16-18.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 9, 2021 has been entered.

Interview Summary
The Interview Summary provided by the Examiner on November 1, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen 2016/0316322, in view of Bjontegard, US 2015/0262208.
AS TO CLAIM 1 
receiving, via a transponder, a first order over a first wireless connection to a first device associated with a first vehicle;
Gillen (paragraph 46) teaches that an establishment is an organization that provides products such as food. And that “[a] customer may register such establishments as secure establishments for pick-ups and/or deliveries.” However, Gillen does not explicitly teach the mechanisms for ordering food for pick-up from a restaurant. One having ordinary skill in being an American of driving age (a standard much lower than the standard of one having ordinary skill in the art of the invention, as this group comprises 85% of the American driving-age population) is able to understand that to use a secure establishment for pick-ups from an organization to provides food, one has to place an order for such food via a communications method, such as the wireless connections between customers and establishments embodiment taught by Gillen (paragraph 20).
Thus, it would be obvious to one having ordinary skill in the art of the invention at the time of the application to 

determining a first distance between the transponder and the first device;
Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured distances against one another for analysis purposes (paragraphs 71-73). 

receiving, via the transponder, a second order over a second wireless connection to a second device associated with a second vehicle, the second order received after the first order;
This element is a second instance of the element discussed above and the same art and rationale apply to a second order.

determining a second distance between the transponder and the second device, the second distance being less than the first distance;
This claim element represent only a second instance of Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured 

placing the second order before the first order in a queue based on the second distance being less than the first distance.
Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured distances against one another for analysis purposes (paragraphs 71-73). However, Gillen does not explicitly teach changing the priority of the orders. However, Bjontegard (paragraph 198) teaches concerning changing the priorities the orders.
Gillen and Bjontegard are both directed towards location or context based management of events and communications. As such, they are analogous art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Gillen with that of Bjontegard. The motivation is better customer service.

AS TO CLAIM 2 (of 1) 
wherein the first wireless connection comprises a Bluetooth connection.
Gillen (paragraph 27) teaches a Bluetooth embodiment.

AS TO CLAIM 3 (of 1) 
wherein the first wireless connection comprises a Wi-Fi connection.
Gillen (paragraph 27) teaches a Wi-Fi embodiment.

AS TO CLAIM 4 (of 1) 
wherein the first device is embedded in the first vehicle.
Gillen (paragraph 55) teaches a vehicle device being registered. One having ordinary skill in the art at the time of the application understands from this teaching that the vehicle device, being distinct from the customer device, is thus embedded in the first vehicle. This is because one having ordinary skill in the art at the time of the application understands that a “vehicle device” may be either detachable or permanently mounted, and that a permanently mounted device is the functional equivalent of an embedded device.

AS TO CLAIM 5 (of 1) 
wherein a comparison between the first distance and the second distance indicates that the second vehicle is closer to a pickup location than the first vehicle.
Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured distances against one another for analysis purposes 
Gillen and Bjontegard are both directed towards location or context based management of events and communications. As such, they are analogous art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Gillen with that of Bjontegard. The motivation is better customer service.

AS TO CLAIM 6 (of 5) 
transmitting to the first device and the second device, data indicating a list of items for sale at the pickup location.
Gillen (paragraph 46) teaches that an establishment is an organization that provides products such as food. And that “[a] customer may register such establishments as secure establishments for pick-ups and/or deliveries.” However, Gillen does not explicitly teach the mechanisms for ordering food for pick-up from a restaurant. One having ordinary skill in being an American of driving age (a standard much lower than the standard of one having ordinary skill in the art of the invention, as this group comprises 85% of the American driving-age population) is able to understand that to use a secure establishment for 
Thus, it would be obvious to one having ordinary skill in the art of the invention at the time of the application to expand the teaching of Gillen to include the lesser included knowledge resulting in electronically receiving a menu from a restaurant to a customer vehicle.

AS TO CLAIM 7 (of 6) 
wherein the first device includes a Graphical User Interface (GUI) to present the list of items to an occupant of the first vehicle.
Gillen (paragraphs 45-47) teaches that the first device can include a graphical user interface as a means of displaying and receiving information.

AS TO CLAIM 8 (of 1) 
transacting a sale through the first device and an entity associated with the transponder.
Gillen (paragraph 46) teaches that an establishment is an organization that provides products such as food. And that “[a] 
Thus, it would be obvious to one having ordinary skill in the art of the invention at the time of the application to expand the teaching of Gillen to include the lesser included knowledge resulting in a teaching of placing an order via a wireless connection between devices.

AS TO CLAIM 9 (of 1) 
wherein the queue is one of a plurality of queues, each queue associated with a different pickup location.
Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple 
Gillen does not explicitly teach rank ordering associated orders based on sensed distance of two different vehicles, as the details of a drive-through or curbside pickup embodiment are not taught by Gillen (see above concerning Gillen’s general disclosure concerning customer pickup embodiment).
However, one having ordinary skill in the art of standing in a line or queue waiting to place an order at a fast-food restaurant (again, a standard much lower than the standard of one having ordinary skill in the art of the invention) knows that there usually a number of cashiers working at the same time and thus a number of different queues.

AS TO CLAIM 10 (of 9) 
wherein the queue is selected from among the plurality of queues based on locations of the first vehicle and the second vehicle.
Applicant does not disclose selecting one queue from among a plurality of queues based on vehicle location except in this original claim language itself. As such, selecting a queue based on two vehicles in different queues located at the same pickup location satisfies this claim language because there is no 
Gillen teaches sensing distance between an establishment and multiple customer devices and comparing those multiple measured distances against one another for analysis purposes (paragraphs 71-73). 
Gillen does not explicitly teach rank ordering associated orders based on sensed distance of two different vehicles, as the details of a drive-through or curbside pickup embodiment are not taught by Gillen (see above concerning Gillen’s general disclosure concerning customer pickup embodiment).
However, one having ordinary skill in the art of standing in a line or queue waiting to place an order at a fast-food restaurant (again, a standard much lower than the standard of one having ordinary skill in the art of the invention) knows that there usually a number of cashiers working at the same time and thus a number of different queues.

AS TO CLAIMS 11-20 
The claims recite elements substantially similar to those recited in claims 1-10. Thus, the art and rationale of claims 1-10 applies. 

Response to Arguments
Concerning the rejection under 35 USC 112:
Applicant’s amendment is sufficient to overcome the previous rejection of claims 1-20 under 35 USC 112 and that rejection is therefore withdrawn.

Concerning the rejection under 35 USC 103:
Applicant's arguments filed November 9, 2021 have been fully considered but they are moot in light of the new ground of rejection.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/Leland Marcus/
Primary Examiner
Art Unit 3623